                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


In re:                                        §
                                              §
RONALD WAYNE PETTIT,                          §       Case No.: 20-41570
                                              §       Chapter 7
         Debtor.                              §       Honorable Brenda T. Rhoades


         WITNESS AND EXHIBIT LIST OF OBJECTOR ANDREA WINDICH IN
                    OPPOSITION TO TRUSTEE’S MOTION
                  TO APPROVE EMPLOYMENT OF REALTOR

                                  SET FOR MARCH 16, 2021



                                         WITNESS LIST

                  WITNESS                                        DESCRIPTION
               Andrea Windich                                Objector/Spouse of Debtor
          Any witness called by Movant


                                         EXHIBIT LIST

 Exhibit                       Offer    Objection            Admitted      Withdrawn/Denied
    1. Marriage License
    2. Closing Statement
    3. Cromwell CAD
       History
    4. Livorno CAD
       History
    5. Bank Statements
    6. Deed documents
 Any exhibit listed by
 Movant

       Objector reserves the right to call any witnesses or offer other exhibits that are relevant
for impeachment or rebuttal.
                                      By:     /s/ Geoff J. Henley
                                              Geoff J. Henley
                                              Texas Bar No. 00798253
                                              ghenley@henleylawpc.com
                                              HENLEY & HENLEY, P.C.
                                              2520 Fairmount, Suite 200
                                              Dallas, Texas 75219
                                              Tel. (214) 821-0222
                                              Fax. (214) 821-0124

                                              ATTORNEYS FOR OBJECTOR
                                              ANDREA WINDICH

                                CERTIFICATE OF SERVICE

         I hereby certify that on March 10, 2021, I electronically submitted the foregoing document
with the clerk of the court for the U.S. Bankruptcy Court for the Eastern District of Texas, Sherman
Division, using the CM/EFC system which will send notification to all attorneys of record who are
registered for electronic notice.


                                                     /s/ Geoff J. Henley
                                                     Geoff J. Henley
